Tlie opinion of the Court was delivered by
Todd, J.
This is a revocatory action instituted against the defendant to set aside a sale made by one Frank E. Poacher to W. B. Schmidt, one of the defendants.
*42From an examination of the record we find the case is not within our jurisdiction ratíone materice.'
The action is based on a judgment in favor of Schwartz, plaintiff herein, against Frank E. Foucher for $1838 exclusive of interest.
We have repeatedly held in actions of this character, that the jurisdiction of bilis Court is determined by the amount of the creditor’s claim resorting to such suit against the defaulting debtor, and not by the value of the property of which the sale is sought to be annulled, Loeb & Bloom vs. Avantiba 33 A. 1086; and Zuberbier & Behan vs. R. S. Morse, recently decided and not yet reported; see also Schmidt & Ziegler vs. Brown & Strass, 33 Ann. 416, and Buffington vs. Blouin, 36 A. 326.
And in considering the amount of the debt upon which the creditor bases his action, we cannot include the interest, but must be governed by the principal of the demand. The action, in other words, is but the means to collect a debt, the capital of which is $1838.
The question of jurisdiction has not been discussed by counsel of either party, but this Court of its own motion must notice and act upon it.
The appeal is, therefore, dismissed at the cost of the appellants.